DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to applicant’s argument filed on 12/23/2020. Claims 1-20 were pending.
Claims 1-20 are now allowed.

REASONS FOR ALLOWANCE

The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“when the first update to the first dispersed data source can be delayed for the period of time: determining whether a second update is pending for the first dispersed data source, wherein the second update requires retrieval of at least some of the set of encoded data slices;
when the second update is pending: determining a processing efficiency of aggregating the first update and the second update based on processing requirements to perform the first and second updates; and determining whether the determined processing efficiency of aggregating the first update and the second update equals or exceeds an update processing efficiency threshold; and 

Dependent claims 2-7, 9-14 and 16-20 are allowed at least by virtue of their dependencies from the independent claims 1, 8 and 15. Thus, claims 1-20 are hereby allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
4/21/2021


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447